DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-12, filed 02/24/2021, with respect to the rejection(s) of claim(s) 1, 3-6, 8-17, 19-20 under 35 U.S.C. § 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujiki and Garriga.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites two “sleeves” (see annotation below). It is suggested that the two sleeves be defined as “a first sleeve” and “a second sleeve”, respectively, to differentiate from each other. 

    PNG
    media_image1.png
    191
    547
    media_image1.png
    Greyscale

Claim 1 recites “in thermal communication the stator”, which seems to be missing a “to” between “communication” and “the stator”.

    PNG
    media_image2.png
    141
    593
    media_image2.png
    Greyscale

Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a thermal sleeve disposed between said rotor and said inner races of said first and second enclosed bearings” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “a thermal sleeve disposed between said rotor and said inner races of said first and second enclosed bearings”, which the specification fails to disclose. FIG 1D discloses 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiki et al. (JP 2017-145724 A).
Regarding claim 16, Fujiki teaches a rotor (43) having an axis of rotation; 
a housing (31) having a first end (32a), a second end (33), and a center portion (32) extending from the first end (32a) to the second end (33), said center portion (32) located radially outward of said rotor (43); 
a first enclosed bearing (35) rotationally coupling said rotor (43) to said first end (32a) of said housing (31); 


    PNG
    media_image3.png
    580
    666
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    430
    503
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    473
    572
    media_image5.png
    Greyscale


a stator (42) rigidly coupled to said housing (31); and 
a cooling-fluid flow path (50, 52, 53, 70) comprising: 
a cooling-fluid entrance; 
a cooling-fluid exit; and 

    PNG
    media_image6.png
    426
    502
    media_image6.png
    Greyscale

a cooling-fluid channel (50, 70) in fluid communication with said cooling-fluid entrance and cooling-fluid exit, wherein at least a portion of said cooling- 
a radially inner surface defined by said sleeve (34, 36); 
a radially outer surface defined by said housing (31); and 
two axial surfaces formed by the housing and extending from said radially inner surface to said radially outer surface, wherein both Page 5 of 12Serial No. 16/404,396Application Filed: May 6, 2019of said radially inner and outer surfaces extend from one of said two axial surfaces to the other of said two axial surfaces without interruption (FIG 2, 5), wherein said radially outer surface is located radially inward of said stator.

    PNG
    media_image7.png
    478
    1084
    media_image7.png
    Greyscale



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8-11, 14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (JP 2017-145724 A) in view of Garriga et al. (US 2012/0049665).
Regarding claim 1, Fujiki teaches a rotor (43) having an axis of rotation;

a first enclosed bearing (35) rotationally coupling said rotor (43) to said first end (32a) of said housing (31);
a second enclosed bearing (37) rotationally coupling said rotor (43) to said second end (33) of said housing (31), 

    PNG
    media_image3.png
    580
    666
    media_image3.png
    Greyscale

wherein each of said first and second enclosed bearings (35, 37) comprises an inner race (35b, 37b) coupled to said rotor (43) , an outer race (35a, 37a) coupled to 

    PNG
    media_image4.png
    430
    503
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    473
    572
    media_image5.png
    Greyscale

a stator (42) rigidly coupled to said housing (31), 
a cooling-fluid flow path (50, 52, 53, 70) comprising:
a cooling-fluid entrance;
a cooling-fluid exit; and

    PNG
    media_image6.png
    426
    502
    media_image6.png
    Greyscale


a radially inner surface defined by said sleeve (34, 36);
radially outer surface define by said housing (31); and
two axial surfaces extending from said radially inner surface to said radially outer surface, wherein both of said radially inner and outer surfaces extend from one of said two axial surfaces to the other of said two axial surfaces without interruption (FIG 2, 5),

    PNG
    media_image7.png
    478
    1084
    media_image7.png
    Greyscale


wherein the cooling-fluid flow path (50, 52, 53, 70) extends radially inward from the cooling-fluid entrance to the first cooling-fluid channel (50) and the second cooling-fluid channel (70), and the cooling-fluid flow path (50, 52, 53, 70) extends radially outward from the first cooling-fluid channel (50) and the second cooling-fluid channel (70) to a third cooling-fluid channel (52, 53) radially outward of the stator (42).
Fujiki fails to teach the third cooling-fluid channel in thermal communication to the stator.
	Garriga teaches the third cooling-fluid channel (41 to 1, 2 and 3 to 14 to 22) in thermal communication to the stator (5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki to incorporate Garriga’s teaching the third cooling-fluid channel in thermal communication to the stator, for the advantages of universally directing cooling fluid to all parts of the electric machine.
	Regarding claim 3/1, Fujiki in view of Garriga was discussed above in claim 1. Fujiki further teaches wherein said third cooling-fluid channel (52, 53) extends from proximate to said first end (1) of said housing (4) to said second end (1) of said housing (4).
Regarding claim 4/1, Fujiki in view of Garriga discussed above in claim 1. Fujiki fails to teach wherein said third cooling-fluid channel comprises a plurality of channels parallel with one another and with said axis.
Garaga teaches wherein said third cooling-fluid channel (41 to 1, 2 and 3 to 14 to 22) comprises a plurality of channels parallel with one another and with said axis (channels 41 and 22 are parallel with the axis).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki to incorporate Garriga’s teaching wherein said third cooling-fluid channel comprises a plurality of channels parallel with one another and with said axis, to allow the coolant to be distributed and collected at both axial ends of the motor.
	Regarding claim 5/1, Fujiki in view of Garriga discussed above in claim 1. Fujiki further teaches wherein said third cooling-fluid channel (52, 53) comprises a plurality of channels parallel with one another and perpendicular to said axis (the third cooling fluid channel is on both sides of the motor around the bearings).
Regarding claim 6/1, Fujiki in view of Garriga discussed above in claim 1. Garriga further teaches wherein said third cooling-fluid channel comprises a plurality of channels that spiral around said axis at a substantially constant radius ([0043]).

    PNG
    media_image8.png
    108
    618
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki to incorporate Garriga’s teaching wherein said third cooling-fluid channel comprises a plurality of channels that spiral 
	Regarding claim 8/1, Fujiki in view of Garriga discussed above in claim 1. Fujiki fails to teach wherein said stator is in thermal communication with at least one of the first cooling-fluid channel or said second cooling-fluid channel.
	Garriga teaches wherein said stator is in thermal communication with at least one of the first cooling-fluid channel or said second cooling-fluid channel (FIG 1; cavity 45 is connected to the inlet 2 and the outlet 14 and 20).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki to incorporate Garriga’s teaching wherein said stator is in thermal communication with at least one of the first cooling-fluid channel or said second cooling-fluid channel, for the advantages of universally directing cooling fluid to all parts of the electric machine.
	Regarding claim 9/1, Fujiki in view of Garriga was discussed above in claim 1. Garriga further teaches wherein each of said a cooling-fluid entrance (manifold 42) and said a cooling-fluid exit (sump exhaust 22) are located at a position proximate to a midpoint between said first and second ends of said housing (4).
	Regarding claim 10/1, Fujiki in view of Garriga was discussed above in claim 1. Fujiki further teaches wherein each of said a cooling-fluid entrance (see markup above) and said a cooling-fluid exit (see markup above) are located at a position proximate (both entrance and exit are at the ends near the bearing) to one of said first (32a) and second ends (33) of said housing (31).
Regarding claim 11/10, Fujiki in view of Garriga was discussed above in claim 10. Fujiki further teaches wherein each of said a cooling-fluid entrance and said a cooling fluid-exit are located at a position proximate to a radial center (inlet and outlet to the bearing channels 50 and 70) of one of said first (32a) and second ends (33) of said housing (31).
Regarding claim 14/1, Fujiki in view of Garriga was discussed above in claim 1. Fujiki further teaches wherein said first cooling-fluid channel (50) or said cooling-fluid channel (70) comprises two cooling-fluid inlets and two cooling fluid outlet (first and second cooling-fluid each has its own inlets and outlets).
	
Regarding claim 17, Fujiki teaches a method of cooling an electric machine, said electric machine having a cooling-fluid flowpath (50, 52, 53, 70) comprising a cooling-fluid entrance, a cooling-fluid exit, and a plurality of cooling-fluid channels (50, 70) in fluid communication with said cooling-fluid entrance and cooling-fluid exit, said plurality of cooling-fluid channels (50, 70) comprising a first cooling-fluid channel (50), a second cooling-fluid channel (70), and a third cooling-fluid channel (52, 53), the first cooling-fluid channel (50) disposed radially outward of a portion of and in thermal communication with a first enclosed bearing (35) at a first end (32a) of said electric machine, and the second cooling-fluid channel (70) disposed radially outward of a portion of and in thermal communication with a second enclosed bearing (37) at a second end (33) of the electric machine, said first cooling-fluid channel (50) and said second cooling-fluid channel (70) configured to maintain a cooling fluid in said first and the second cooling- fluid channel (70) radially inward of a stator (42) of said electric machine, said method comprising: 
providing a cooling fluid to said cooling-fluid entrance (FIG 3); 
flowing said cooling fluid radially inward from the cooling-fluid entrance to the first cooling-fluid channel (50) and the second cooling-fluid channel (70); flowing the cooling fluid radially outward from the first cooling-fluid channel (50) and the second cooling-fluid channel (70) to a third cooling-fluid channel (52, 53); and 
removing said cooling fluid from the third cooling-fluid channel (52, 53) via said cooling-fluid exit (FIG 3).
Fujiki fails to disclose the electric machine is an electric generator,
the third cooling-fluid channel in thermal communication with and disposed radially outward of the stator.
Garriga teaches the electric machine is an electric generator ([0028]),
the third cooling-fluid channel (41 to 1, 2 and 3 to 14 to 22) in thermal communication and disposed radially outward of the stator (5).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki to incorporate Garriga’s teaching the electric machine is an electric generator, the third cooling-fluid channel in thermal communication with and disposed radially outward of the stator, for the advantages of universally directing cooling fluid to all parts of the electric machine.
Regarding claim 19/17, Fujiki in view of Garriga was discussed above in claim 17. Garriga further teaches wherein said third cooling-fluid channel (41 to 1, 2 and 3 to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (JP 2017-145724 A) in view of Garriga et al. (US 2012/0049665) as applied to claim 1 above, and further in view of Katsuno et al. (EP 3112061 A1).
Regarding claim 13/1, Fujiki in view of Garriga was discussed above in claim 1.
Fujiki in view of Garriga fails to teach wherein said sleeve comprises fins.
Katsuno teaches wherein said sleeve (16, 32) comprises fins (FIG 1, 2).

    PNG
    media_image9.png
    567
    449
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki in view of Garriga to incorporate .

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiki et al. (JP 2017-145724 A) in view of Garriga et al. (US 2012/0049665) as applied to claim 1 above, and further in view of Huscher (US 2016/0237964).
Regarding claim 15/1, Fujiki in view of Garriga was discussed above in claim 1. Fujiki in view of Garriga fails to teach wherein the cooling fluid is fuel.
Huscher teaches wherein the cooling fluid is fuel (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki in view of Garriga to incorporate Huscher’s teaching wherein the cooling fluid is fuel, for the advantages of increasing efficiency of the engine fluid/fuel.

Regarding claim 20/17, Fujiki in view of Garriga was discussed above in claim 17. Fujiki in view of Garriga fails to teach supplying said cooling fluid removed via said cooling-fluid exit to a combustor of an engine.
Huscher teaches supplying said cooling fluid removed via said cooling-fluid exit to a combustor of an engine ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Fujiki in view of Garriga to incorporate Huscher’s teaching supplying said cooling fluid removed via said cooling-fluid exit to a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/MICHAEL ANDREWS/           Primary Examiner, Art Unit 2834